—Judgment unanimously affirmed without costs. Memorandum: Plaintiff commenced this action to recover damages for injuries sustained while riding on the fender of a tractor driven by defendant Nathan Green on the farm of defendant Ralph Brinks. The end of plaintiff’s left index finger was amputated by debris as plaintiff held the fender to steady himself. A fair interpretation of the evidence supports the jury verdict of no cause of action (see, Riggio v New Creation Fellowship of Buffalo, 249 AD2d 942). It is uncontroverted here that plaintiff grasped the fender in an area offset from the tire and that Green was driving carefully. The issue of foreseeability is generally one for the jury (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315, rearg denied 52 NY2d 784), and the jury could have reasonably concluded that the risk of injury to plaintiff’s hand was not reasonably foreseeable. (Appeal from Judgment of Supreme Court, Cattaraugus County, Nenno, J. — Negligence.) Present — Denman, P. J., Pine, Wisner, Pigott, Jr., and Callahan, JJ.